Wyly, J.
The relator has appealed from a judgment dismissing the mandamus sued out by him, claiming to be clerk of the District Court for the parish of East Baton Rouge, and demanding of the defendant possession of the clerk’s office, and all the books, papers and records belonging thereto.
The defendant has moved to dismiss the appeal because the case is not appealable, there being no allegation, and the-record not showing that the relator’s interest in the matter in dispute exceeds five hundred dollars.
*187We find no evidence in tlie record of tlie value of tlie relator’s interest in the books, papers and records of the clerk’s office; and are of opinion that this court has no jurisdiction in the case.
The motion is well taken. See the case of Sternberg v. Legarde, lately decided, and the authorities there cited.
It is therefore ordered that this appeal be dismissed at the relator’s costs.